Citation Nr: 1243670	
Decision Date: 12/21/12    Archive Date: 12/27/12

DOCKET NO.  09-31 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a disability manifested by insomnia.

2.  Entitlement to service connection for a disability manifested by anger.

3.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability, prior to July 22, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to February 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

The Board notes that a February 2009 rating decision granted service connection and assigned a 10 percent rating for residuals of a right shoulder dislocation.  The Veteran submitted a March 2009 notice of disagreement in which he asserted that he should be granted a 20 percent rating for his right shoulder disability.  He perfected his appeal in July 2009.  Thereafter, an October 2009 rating decision granted a 20 percent rating for the right shoulder disability, effective July 22, 2009, the date of a VA medical record showing an increase in severity, and continued the 10 percent rating for the period prior to July 22, 2009.  In a February 2010 letter, the Veteran's representative stated that since the Veteran has been awarded the 20 percent disability rating that he sought in his March 2009 notice of disagreement, they considered the issue granted in full and therefore resolved.  The representative requested to have this appeal withdrawn.  Based on the Veteran's representative's rationale for withdrawal of the claim for an initial higher rating for the Veteran's right shoulder disability, the Board agrees with the withdrawal for the period commencing on July 22, 2009, when the 20 percent disability rating for the right shoulder disability went into effect.  However, as the 20 percent rating was not granted for the period prior to July 22, 2009, the Board finds that the 20 percent rating sought by the Veteran in his March 2009 statement was not granted prior to July 22, 2009.  Therefore, the Board finds that the claim for increased rating prior to July 22, 2009, remains before the Board.  


FINDINGS OF FACT

1.  Insomnia is a symptom, and in this case, without any pathology for a diagnosed disability.

2.  Anger is a symptom, and in this case, without any pathology for a diagnosed disability.

3.  Prior to July 22, 2009, the Veteran's service-connected right shoulder disability was manifested by mild limitation of range of motion with objective evidence of pain, but limitation of motion to shoulder level was not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by insomnia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2.  The criteria for service connection for a disability manifested by anger have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

3.  The criteria for an initial rating in excess of 10 percent for residuals of a right shoulder dislocation, prior to July 22, 2009, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2008 and in April 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent January 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim for a higher initial rating for a right shoulder disability on appeal.  The Board finds that an examination in regards to the claims for service connection on appeal is not warranted as there is no competent evidence that the Veteran had ever had a diagnosis of a disability manifested by insomnia or by anger.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2012). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. 3.307, 3.309(a) (2012).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The service medical records are negative for any complaints, findings, symptoms or diagnosis of insomnia or anger, or any disability manifested by anger or insomnia symptoms.  A March 2005 annual flight deck evaluation report shows that the Veteran denied insomnia and irritability.  In a September 2006 self-report of medical history, the Veteran denied frequent trouble sleeping or any mental health symptoms.  A January 2007 report of medical assessment for separation was negative for complaints of insomnia or anger.  However, the Veteran reported problems with his right shoulder.  

In the Veteran's June 2008 claim for VA benefits, the Veteran stated that with regard to his anger he got really annoyed with people and spoke very bluntly.  With regard to insomnia, he stated that he got four to five hours of sleep per night.  When his wife tried to wake him, he threw punches and had trouble getting back to sleep.  The Veteran did not indicate when the symptoms began.  

A November 2008 VA joints examination report is negative for complaints of sleep difficulties, insomnia, or anger.  The examiner found him to be a pleasant male in obvious good health.  

VA medical records from June 2007 to February 2009 are negative for complaints, findings, or diagnosis of insomnia or anger.  June 2007 and June 2008 VA medical records provided a thorough review of findings and complaints, none were for insomnia or anger.  

A June 2009 VA medical record notes that the Veteran was increasingly frustrated with pain in his right shoulder when doing push-ups.  Other than his right shoulder disability, he was found by the examining physician to be an otherwise healthy man.

A January 2010 VA medical record is negative for complaints, symptoms, findings, or diagnosis of insomnia or anger.  

With respect to the Veteran's claims for service connection for a disability manifested by insomnia and for a disability manifested by anger, the Board notes that the first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

While the Veteran has submitted in conjunction with his claim for VA benefits his complaints of insomnia and anger, those are symptoms and are not analogous to disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Complaints of insomnia and anger, alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted. 

The entire record is negative for any indication the Veteran has a disability manifested by insomnia or by anger.  Significantly, neither the Veteran nor his representative has presented or identified any medical evidence or opinion that supports the claims for service connection for a disability manifested by either insomnia or by anger or shows that the Veteran has been diagnosed with any such disability.

The Board notes that the Veteran is competent to report that he has experienced insomnia and anger since service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, in his June 2008 claim for VA benefits, the Veteran does not indicate that he had these symptoms in service, after service, or when they actually began.  Moreover, there is no evidence of record that the Veteran has specialized medical knowledge to be competent to offer medical opinion as to the diagnosis or etiology of any complaints of insomnia and anger which is necessary in this case as those finding involve a medically complex matter.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Absent evidence of a current disability, service connection for a disability manifested by insomnia and for anger must be denied.  There is no competent medical evidence of record that demonstrates the current presence of a disability manifested by insomnia or anger.  Thus, the Board finds that service connection for a disability manifested by insomnia and by anger is not warranted and the claims must be denied. 

The Board finds that the preponderance of the evidence is against the claims for service connection for a disability manifested by insomnia and by anger and must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

A June 2007 VA medical record notes that the Veteran was seen to establish himself as a new patient.  It was noted that he had no acute concerns at that time.  Review of systems was negative, he denied any pain.  Extremities were found to have full range of motion.  No diagnoses of any disability were provided.  

A June 2008 VA medical record shows that the Veteran was seen for complaints of right shoulder pain.  He stated that the pain occurred every several days and lasted from minutes to hours.  He did not notice any crepitations, popping, or frank dislocation.  He came in requesting an orthopedic opinion.  There was no history of edema of the right upper extremity.  Physical examination revealed full range of motion of the right shoulder without crepitations.  Motor strength in the arms was normal.  Reflexes in the upper extremities was normal.  The impression was right shoulder pain with previous dislocation, by history.  

A November 2008 VA joints examination report shows that the Veteran dislocated his shoulder in service and since then, he had intermittently had pain in the right shoulder with certain activities including volleyball, painting, and laying on his right shoulder.  Since June 2008, his only dislocation was two weeks prior and the Veteran put it back himself.  He indicated that it was very painful and it happened while throwing a football.  He could previously do 100 push-ups, but could only do 80 now.  He regularly did yoga, weekly, and at least weekly push-ups and pull-up.  He still did 20 push-ups daily.  He could usually work overhead, but if it hurt, he stopped.  He stopped volleyball because of his right shoulder problem.  He did not take any medications.  He had no problems with activities of daily living.  There was no use of a brace.  He had no incapacitating flare-ups except when his shoulder dislocated.  On physical examination, there was no shoulder tenderness.  Abduction on the right went to 105 degrees with pain at 95.  Adduction was to 85 degrees on the right to a point of pain.  Flexion was to 120 degrees to a point of pain.  Extension was to 70 degrees to a point of tightness.  Inversion was to 60 degrees on the right.  Eversion was to 90 degrees.  The Veteran did three push-ups without any problems.  The impression was post dislocation of the right shoulder with residual minimal pain but with decreased range of motion.  

A February 2009 addendum examination was afforded the Veteran to ensure functional loss findings were incorporated into the prior November 2008 VA joints examination.  Forward flexion was 0 to 180 degrees with pain beginning at 110 degrees.  Abduction was 0 to 180 degrees, with pain at 100 degrees.  External rotation was 0 to 90 degrees with pain at 80 degrees.  Internal rotation was 0 to 90 degrees with pain at 90 degrees.  The Veteran had no additional loss of motion on repetitive use.  Summary of the right shoulder included crepitus and guarding of movement.  Repetition resulted in no total loss of motion.  The range of motion was full.  Pain is the only limiting factor in the Veteran's range of motion of his right shoulder.  

In a February 2009 rating decision, service connection for residuals of a right shoulder dislocation was granted and an initial 10 percent disability rating was assigned pursuant to diagnostic code 5299-5203.  It was determined that a 10 percent disability rating was warranted based on functional loss due to pain and painful motion shown on examination.  

In his March 2009 notice of disagreement, the Veteran asserted that his right shoulder disability warranted a 20 percent disability rating because he dislocated his shoulder on a daily basis and popped it back into place by himself.  

A June 2009 VA medical record notes that the Veteran stated that since he was last seen, he had continued to have pain in his right shoulder.  That tends to occur at night when it popped out and he awoke with pain.  He then popped it back in.  The Veteran stated that occurred every night.  He continued to have pain with moving and reaching his right arm over his head.  He had pain in the shoulder when doing push-ups.  Physical examination revealed mild limitation of internal rotation, abduction, and reaching over his head in the right shoulder which was limited as compared to the evaluation about a year earlier.  There was no crepitations.  Motor strength was normal.  The impression was right shoulder pain with recurrent dislocation by history, otherwise, healthy man. 

For the period prior to July 22, 2009, the Veteran is rated pursuant to Diagnostic Codes 5299-5203.  In this case, the hyphenated diagnostic code indicates that the Veteran has an unlisted disability rated on the basis of impairment of the clavicle or scapula.  38 C.F.R. § 4.20 (2012).  As the Veteran is right-handed, his right shoulder disability affects the major extremity. 

Pertinent to the major extremity, under Diagnostic Code 5203, a 10 percent rating is assigned for malunion of the clavicle or scapula or nonunion of the clavicle or scapula, without loose movement.  A 20 percent rating is assigned for nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula.  A 20 percent rating is the maximum assignable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2012). 

Limitation of motion of the arm is rated under Diagnostic Code 5201.  Pertinent to the major extremity, a 20 percent rating is assigned for limitation of motion of the arm to shoulder level.  A 30 percent rating is assigned for limitation of motion of the arm midway between side and shoulder level.  A 40 percent rating is assigned for limitation of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a , Diagnostic Code 5201 (2012). 

Normal range of motion of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2012). 

The Veteran's right shoulder disability has been rated 10 percent prior to July 22, 2009, and 20 percent as of July 22, 2009.  The Veteran has withdrawn his appeal for a higher rating as of July 22, 2009.

Considering the evidence in light of the above, the Board finds that an initial rating in excess of 10 percent for the Veteran's right shoulder disability is not warranted prior to July 22, 2009.  The objective medical evidence did not show evidence of nonunion of the clavicle or scapula with loose movement, or dislocation of the clavicle or scapula, the criteria needed to be met for the next higher, 20 percent rating under Diagnostic Code 5203.  Likewise, the Veteran has demonstrated that his right arm range of motion was full on examination in February 2009, and in June 2009, was noted as mildly limited.  Even with pain on motion and other limitations, the function limitation of the arm was to above shoulder level and was not shown to be limited to shoulder level or below prior to June 22, 2009.  The preponderance of the evidence is against a finding that prior to July 22, 2009, the Veteran's right shoulder disability resulted in limitation of motion to the shoulder level, the criteria needed to be met for the next higher, 20 percent rating under Diagnostic Code 5201. 

In rendering the above-noted conclusions, the Board finds that the initial 10 percent rating assigned prior to July 22, 2009, properly compensates the Veteran for the extent of his functional loss due to pain and other factors.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  While the Veteran has described pain and been found to have pain on motion, he has not described further functional loss on flare-ups or with repeated use, and there is no medical evidence of any functional loss in addition to that shown objectively.  Therefore, the evidence does not support a finding that the Veteran's pain has been so disabling as to effectively result in right shoulder impairment required for the next higher, 20 percent rating. 

The Board has also considered the applicability of other diagnostic codes under 38 C.F.R. § 4.71a  for rating shoulder disabilities, but finds that no other diagnostic code provides a basis for higher rating.  No ankylosis or impairment of the humerus has been shown.  Therefore, rating the disability under Diagnostic Codes 5200 or 5202 is not appropriate. 

Additionally, the Board finds that at no point since the effective date of service connection to July 22, 2009, has the Veteran's service-connected right shoulder disability been shown to be so exceptional or unusual as to warrant the referral for consideration of the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2012).  The evidence does not show an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2012); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not show that the Veteran has been hospitalized for his service-connected right shoulder disability.  There is no objective evidence showing that his condition caused marked interference with employment, beyond that already contemplated by the schedular rating criteria.  The Board finds that the schedular criteria are adequate to rate the Veteran's service-connected right shoulder disability.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008) (threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate). 

Under these circumstances, the Board must conclude that the criteria for an initial rating in excess of 10 percent for residuals of right shoulder dislocation have not been met at any point since the effective date of the grant of service connection to July 22, 2009.  Therefore, there is no basis for any staged rating for the period prior to July 22, 2009 and the claim for an initial rating for residuals of right shoulder dislocation for the period prior to July 22, 2009, must be denied.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a disability manifested by insomnia is denied.

Entitlement to service connection for a disability manifested by anger is denied.

Entitlement to an initial rating in excess of 10 percent for residuals of a right shoulder dislocation for the period prior to July 22, 2009 is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


